Title: To George Washington from Major General Charles Lee, 10 May 1776
From: Lee, Charles
To: Washington, George



My Dr General
Williamsburg May the 10th 1776

The most compendious method to give you an idea of the state of your Province is to inclose to you the result of a Council of Officers every article of which is approv’d by your Convention—We have just receivd an express from N. Carolina informing us of the arrival of eight large Transports in Cape Fear River on the whole containing as it is suppos’d, about two thousand Men—I had before, on a suspicion of their arrival detach’d a Battalion of Rifle Men, and shall set out myself the day after tomorrow—the Convention has order’d twelve hundred Militia or Minute Men to that Province—My command (as you may easily conceive) is extremely perplexing from the consideration of the vast extent of vulnerable parts of this Country intersected by such a variety of navigable waters, and the expedition with which the Enemy (furnish’d with canvass Wings) can fly from one spot to another—had We arms for the Minute Men and half a dozen good field Engineers—We might laugh at their efforts—but in this article (like the rest of the Continent) We are miserably deficient—Engineers We have but two—and They threaten to resign as it is impossible that They shou’d subsist on a more wretched pittance than Common Carpenters or Brickl[ay]ers can earn—I have written to the Congress intreating ’em to augment the pay—a word from you, woud, I make no doubt, effect it—I wish, My Dr General, You woud send me Capt. Smith on condition the Congress make it worth his while, otherwise I have not the conscience to propose

it—I am well pleas’d with your Officers in general, and the Men are good, some Irish Rascals excepted—I have form’d two Companies of Grenadiers to each Regt arm’d with spears of thirteen feet long—their Rifles (for they are all Rifle Men) slung over their Shoulders—their appearance is formidable and the Men are conciliated to the weapon—I am likewise furnishing myself with four ounc’d Rifled Amusets which will carry an infernal distance—the two ounc’d hit a half sheet of Paper at five hundred yards distance—so much for military—a noble spirit possesses the Convention—They are almost unanimous for independence but differ in their sentiments about the mode—two days will decide it—I have the pleasure to inform you that I am extremely well in the opinion of the senatorial part as well as of the People at large—God send me the grace to preserve it—but their Neighbours of Maryland (I mean their council of safety) make a most damnable clamour (as I am inform’d) on the subject of a letter I wrote to the Chairman of the Committee of Baltimore to seize the person and papers of Mr Eden upon the discovery which was communicated to me of his treacherous correspondence with the Secretary of State—it was a measure not only justifiable in the eyes of Gods and Men, but absolutely necessary—the Committee of safety here are indeed as deep in the scrape as myself—the Congress must, and will, I dare say support and vindicate the measure Capt. Greer and his party are upon their March as you order’d, I was a damn’d Blockhead for bringing ’em so far—as their accounts will be intricate—but I hope not so intricate as not to be unriddled—I send you an account of the Money I advanc’d to the different Officers—to Capts. Smith Lunt and Greer—I have taken the liberty to appoint a Serjt Denmark, of the Rifle Battalion to do duty as Ensign—He is a Man of worth and I beg you will confirm his commission—another Serjt of the same Battalion I have promoted to the rank of second Lt in the Artillery of this Province—He is a German—his name Holmer and very deserving—if little Eustace cannot be provided for with you—I cou’d wish if there is a cheap method of doing it, You wou’d send him to me—as I have it in my power to place him and quite doat upon him—my love to Mrs Washington Gates and her bad half—to

Moyland—but Palfrey is a Scoundrel for not writing adieu, My Dr General. Yours most entirely

C. Lee

